Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Furmento et al. "An Integrated Grid Environment for Component Applications" in view of Schuba et al. (U.S. Patent No. 7,505,463 B2).
Furmento was cited in previous Office Action.

As per claim 1, Furmento teaches the invention substantially as claimed including a method comprising:
receiving, at a processor in a compute environment, identity information including credentials associated with at least one of users, groups of users, accounts, projects, classes, queues, and qualities of service (page 29, lines 26-27, the Identity manager is configured to return to the Domain Manager, authentication information regarding users, groups and organization identities, see Fig. 3, where a local Identity Manager (1), is configured to provide [4] identity information to the Domain Manger; section 3.1, page 29, lines 5-6, the identity manager is configured to authenticate, and issue authentication certificates to its local user community);
scheduling, by the processor, a workload that consumes resources in the compute environment (page 30, section 3.3 … After the Domain Manager has authenticated and authorized the request, it is passed to the resource. A request to access a resource's dynamic attribute … is fulfilled by the Domain Manager invoking the  attribute's service function … and passing the result back to the Computational Community. If the request requires access to a computational resource, a session is provided through a secure shell (ssh) implementation [15). The Domain Manager uses a pool of standard user accounts to provide access to the computational resource; page 27, section 2.1 describes that computational resources are made available to all users, satisfying access control restrictions specified by resource providers, and the information relating to the resources in the computation community e.g. current resource load, operating system, access and usage polices etc., can be accessed by the user);
modifying allocation of resources for the workload based on [updates to resource attributes] conflict resolution such that a scheduling decision associated with a resource in the compute environment is based at least in part on [updates to resource attributes] the conflict resolution (page 27, section 2.1, 2nd This information service is critical to resource selection [ or resource allocation] and updates can be pulled on demand to the services in the Computational Community; page 35 section 7, 2nd par. lines 1-3 the Application Mapper automatically selects the best algorithm, implementations and resource from those that are available within the Computational Community for various problem sizes. Thus, Application Mapper is capable making modification to resource selections/allocation based on updates to the attribute information).
Furmento does not expressly teach: resolving a conflict, by the processor, between the identity information and other information on an arrangement of resources in the compute environment to produce for a conflict resolution, wherein resolving the conflict comprises determining a priority between the identity information and the other information. 
However, Schuba teaches: 
resolving a conflict, by the processor, between the identity information and other information on an arrangement of resources in the compute environment to produce for a conflict resolution, wherein resolving the conflict comprises determining a priority between the identity information and the other information (col. 18, lines 25-40, receiving a plurality of packet flow rules from multiple network services, wherein each packet flow rule comprises a packet filter and an action list 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Furmento by incorporating the method of resolving conflicts between packet flow rules from network services as set forth by Schuba, because it would enable the domain manager of the system of Furmento to efficiently resolve information conflicts between local identity information and other information of the computational communities in accordance to precedence rules/priorities of the local and identity information and other information defined in advance by the user. Further, resolving conflicts based on precedence rules or priorities would have allowed for efficiently allocating or mapping applications to available resources in the computational communities based on most recent or most reliable identity information related to the user and resource attribute or configuration information.

As per claim 2, Schuba teaches wherein resolving the conflict between 

As per claim 3, Furmento teaches wherein the identity information further comprises information associated with at least one of default credential associations and credential specification constraints (section 3.2, lines 1-11, Domain Manager uses authenticated user, group and organization entities to determine if the request complies with the local policy).

As per claim 4, Furmento teaches wherein the default credential associations define credentials for users for whom no specified constraints exist and credential specification constraints further comprise constraints related to at least one of: a service level agreement, priority information, usage limit information, fairshare targets, service guarantees, resource constraints, usage statistics, contact information and billing information (section 3.2, where describes policies defines restrictions based on number, identity of users, current resource load [utilization]).

As per claim 5, Furmento teaches wherein the other information comprises local identity information (page 29, lines 17-18 the identity manager compares signatures with those of local organization and trusted organizations).

As per claim 7, Furmento teaches wherein the other information is local configuration information (page 29, lines 17-18 the identity manager compares signatures with those of local organization and trusted organizations).

As per claim 8, Furmento teaches wherein local configuration information comprises information on arrangement of computers and computer types in the compute environment (page 27, section 2.1 describes that computational resources are made available to all users, satisfying access control restrictions specified by resource providers, and the information relating to the resources in the computation community e.g. current resource load, operating system, access and usage polices etc., can be accessed by the user; page 35, section 7, further discloses various implementations, and resources such as AP3000, Atlas, Hotol [computer types]).

As per claim 9, Schuba teaches wherein resolving the conflict comprises determining a priority between the identity information and the local configuration information of the compute environment by applying precedent rules that determine whether the identity information or the local configuration information has precedence (col. 18, lines 33-35 … resolving the identified conflicts according to a priority relationship between the higher priority rule and the lower priority rule).

As per claim 10, Schuba teaches wherein in response to the conflict being resolved in favor of the local configuration information, the processor manages access 

As per claim 11, it is a system having similar limitations as claim 1. Thus, claim 11 is rejected for the same rationale as applied to claim 1. Schuba further discloses a processor; and a non-transitory computer-readable storage medium (col. 17, line 52-col. 18, line 9, processor, computer accessible media)

As per claim 12, it is a system having similar limitations as claim 3. Thus, claim 12 is rejected for the same rationale as applied to claim 3.

As per claim 13, it is a system having similar limitations as claim 4. Thus, claim 13 is rejected for the same rationale as applied to claim 4.

As per claim 15, it is a system having similar limitations as claim 8. Thus, claim 15 is rejected for the same rationale as applied to claim 8.

As per claim 16, it is a system having similar limitations as claim 9. Thus, claim 16 is rejected for the same rationale as applied to claim 9.

As per claim 17, it is a system having similar limitations as claim 10. Thus, claim 17 is rejected for the same rationale as applied to claim 10.

As per claim 18, it is a non-transitory computer-readable storage device having similar limitations as claim 1. Thus, claim 18 is rejected for the same rationale as applied to claim 1.

Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Furmento in view of Schuba as applied to claim 1, and further in view of Wolf et al. (U.S. Patent No. 5,765,146 A).
Wolf was cited in a previous Office Action.

As per claim 6, Furmento and Schuba teaches the limitations of claim 1. Furmento further teaches accesses[ing], using a management module of the second compute environment, identity information maintained at an identity manager to ensure that user constraints are maintained for the workload when consuming resources of the second compute environment (page 30, section 3.3 … After the Domain Manager has authenticated and authorized the request, it is passed to the resource. A request to access a resource's dynamic attribute … is fulfilled by the Domain Manager invoking the  attribute's service function … and passing the result back to the Computational Community. If the request requires access to a computational resource, a session is provided through a secure shell (ssh) implementation [15). The Domain Manager uses a pool of standard user accounts to provide access to the computational resource; page 
Furmento and Schuba does not expressly teach transferring, by the processor, workload from the compute environment to a second environment. 
However, Wolf teaches transferring, by the processor, workload from the compute environment to a second environment (col. 8, lines 61-67 … in the transfer phase 530, the portions of the tasks T.sub.m,p resident on a given cluster 102 … are transferred to the clusters that will actually be processing them … depending on the relative task size). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Furmento and Schuba to incorporate the method of transferring tasks between clusters as set forth by Wolf because it would provide for efficiently transferring workloads between computational communities to access available resources in a computation community or domain. 

As per claim 14, it is a system having similar limitations as claim 6. Thus, claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 20, it is a non-transitory computer-readable storage device having similar limitations as claim 6. Thus, claim 20 is rejected for the same rationale as .

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Furmento in view of Schuba as applied to claim 1, and further in view of Aaronson et al. (WO Patent No. 0025485 A1).
Aaronson was cited in a previous Office Action.

As per claim 19, Furmento and Schuba do not expressly teach periodically exporting locally-obtained identity information to an identity module as new identity information is discovered by the compute environment.
However, Aaronson teaches periodically exporting locally-obtained identity information to an identity module as new identity information is discovered by the compute environment (page 33, lines 4-8, describes concept of periodically transmitting local node information to each other).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Furmento and Schuba to incorporate the technique for periodically transmitting local information as set forth by Aaronson because the ability to periodically transmit/receive information between the Domain Manger and Identity Managers would have provided an improved method for providing dynamic access to distributed heterogeneous hardware and software resources of the computational communities in the system of Furmento.

Response to Arguments
Applicant's arguments with respect to claims 1, 11 and 18 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm. 23756

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195